NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-1216, -1254

                       AVID IDENTIFICATION SYSTEMS, INC.,

                                                 Plaintiff-Appellant,

                                           v.

                    THE CRYSTAL IMPORT CORPORATION and
                               DATAMARS SA,

                                                 Defendants-Appellees,

                                           and

                                    DATAMARS, INC.,

                                                 Defendant.

     Appeals from the United States District Court for the Eastern District of Texas
                    in case no. 2:04-CV-183, Judge T. John Ward.

                                      ON MOTION

                                       ORDER
      Datamars SA moves to reform the official caption.*

      Upon consideration thereof,

       IT IS ORDERED THAT:



              It is this court's usual practice to not delete parties from the caption
because they were dismissed by the district court, unless the dismissal was on consent
or due to settlement. See also Fed. R. App. P. 12(a) (the clerk must docket the appeal
under the title of the district court action). Thus, the court need not delete Datamars,
Inc. from the caption. Because it appears, based on the submission, that Datamars,
Inc. will not be participating in the appeal, the court deletes the "appellee" designation
related to Datamars, Inc. from the caption.
         The motion is granted to the extent that the revised official caption is reflected
above.
                                                  FOR THE COURT


      MAY 15 2009
                                                  /s/ Jan Horbalv
         Date                                     Jan Horbaly
                                                  Clerk
cc:      John W. Thornburgh, Esq.                      ustfildlit %Ras Pon
         Mark A. Hannemann, Esq.                                  L CIRCUIT

s8                                                        MAY 1 5 2009
                                                            JAN HUNoni.t
                                                               CLERK




2009-1216, -1254                            -2-